

        

SECOND AMENDED AND RESTATED EMPLOYEE SERVICES AGREEMENT


THIS SECOND AMENDED AND RESTATED EMPLOYEE SERVICES AGREEMENT (as amended,
restated and otherwise modified, this “Agreement”) is entered into as of the
Effective Date by and between Marathon Petroleum Logistics Services LLC, a
Delaware limited liability company (“MPLS”) and Hardin Street Marine LLC, a
Delaware limited liability company (“HSM”).


WHEREAS, MPLS is engaged in the business of providing employee related services
for the operation of midstream assets;


WHEREAS, HSM is engaged in the business of providing midstream marine
transportation of Products, as well as certain services related to such
transportation;


WHEREAS, the Parties deem it to be appropriate and in the best interests of each
of them that MPLS provide certain employee related services to HSM on the terms
and conditions set forth herein;


WHEREAS, it is the intent of the Parties that such services be provided based on
an arm’s-length standard, and the Fees set forth on Exhibit B are intended to
reflect such standard;


WHEREAS, MPLS and HSM previously entered into that certain Employee Services
Agreement on the 1st day of January, 2015 (“Original ESA”);


WHEREAS, on December 18, 2015, the Original ESA was amended and restated by MPLS
and HSM (the “First Amended ESA”), which superseded the Original ESA; and


WHEREAS, pursuant to Section 13.3 of the First Amended ESA, MPLS and HSM now
desire to amend and restate the terms and conditions contained in the First
Amended ESA.


NOW, THEREFORE, in consideration of the forgoing and the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby enter into this
Agreement, and amend and restate the First Amended ESA in its entirety as
follows:


ARTICLE I
DEFINITIONS


1.1 Definitions. As used in this Agreement:


(a)“Additional Services” means the Additional Services as defined in Section
3.2. Any Additional Services provided pursuant to this Agreement shall be deemed
to be “Services” under this Agreement.


(b)“Affiliate” means, as to any specified Person, any other Person that,
directly or indirectly through one (1) or more intermediaries or otherwise,
controls, is controlled by or is under common control with the specified Person.
For purposes of the foregoing, “control”, “controlled by”, and under

1

--------------------------------------------------------------------------------




“common control with” with respect to any Person means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
member or partnership interests, by contract or otherwise. For the purposes of
this Agreement, HSM shall not be considered an Affiliate of MPLS, nor shall MPLS
or any of its Affiliates other than HSM be considered an Affiliate of HSM.


(c)“Agreement” means this Amended and Restated Employee Services Agreement and
all Exhibits referenced in and attached to this Agreement and all amendments,
modifications and changes thereto.


(d)“Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having jurisdiction
over the matter or matters in question, whether now or hereafter in effect.


(e)“Authorized Representative” means, for each Party, any of the individuals
holding the titles listed on Exhibit A under the name of such Party.


(f)“Availed Party” has the meaning set forth in Section 8.2(a).


(g)“Bankrupt” means, with respect to any Person, that such Person (i) becomes
insolvent or unable to pay its debts as they become due; (ii) commences any
case, proceeding or other action under any existing or future law seeking to
enter into any composition or other arrangement for the benefit of its creditors
generally or any class of creditors; (iii) applies for, consents to, or
acquiesces in, the appointment of a trustee, receiver, sequestrator or other
custodian for such Person or any of its property, or makes a general assignment
for the benefit of creditors; (iv) in the absence of such application, consents
or acquiesces in, permits or suffers to exist the appointment of a trustee,
receiver, sequestrator, intervenor, mediator or other custodian for such Person
or for a substantial part of its property, and such trustee, receiver,
sequestrator, intervenor, mediator or other custodian is not discharged within
sixty (60) days; (v) permits or suffers to exist the commencement of any
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy or insolvency law or any dissolution, liquidation, winding up or
liquidation proceeding, in respect of such Person and, if any such case or
proceeding is not commenced by such Person, such case or proceeding is consented
to or acquiesced in by such Person or results in the entry of an order for
relief or remains undismissed or unstayed for sixty (60) days; or (vi) takes any
corporate action authorizing, or in furtherance of, any of the foregoing.


(h)“Claims and Liabilities” means all suits, sanctions, actions, liabilities,
legal proceedings, government fines and penalties, pollution clean-up, damages
to natural resources, claims, demands, losses, damages, costs, expenses, or
causes of action of every kind and character, including all claims that may
exist, arise, or be threatened currently or in the future at any time following
the Effective Date and whether or not of a type contemplated by any Party at any
time following the Effective Date.

2

--------------------------------------------------------------------------------






(i)“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (A) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (B) has been furnished or
made known to the receiving Party by a Third Party under circumstances that are
not known to the receiving Party to involve a breach of the Third Party’s
obligations to the disclosing Party or (C) was developed independently of
information furnished or made available to the receiving Party as contemplated
under this Agreement.


(j)“Default Rate” means the rate per annum equal to LIBOR plus one percent (1%).
Any interest payable hereunder shall accrue from day to day and be calculated on
the basis of a three hundred sixty-five (365) day year.


(k)“Dispute” means any dispute or difference of whatsoever nature arising under,
out of, in connection with or in relation (in any manner whatsoever) to this
Agreement or the subject matter of this Agreement.


(l)“Effective Date” means January 1, 2015.


(m)
“Event of Default” has the meaning set forth in Section 11.1.



(n)
“Expenses” has the meaning set forth in Section 6.1.



(o)“Extension Period” has the meaning set forth in Section 2.1.


(p)“Fees” for the provision of personnel to perform the Services shall be as set
forth on Exhibit B.


(q)“Force Majeure Event” means any event or circumstance that is beyond the
reasonable control of a Party and which the affected Party is not able to
overcome through the exercise of commercially reasonable efforts that prevents
or delays the affected Party from complying, either totally or in part, with any
of its obligations under this Agreement. Provided that they satisfy the
preceding sentence, Force Majeure Event shall include any fire, flood, storm,
strike,

3

--------------------------------------------------------------------------------




walkout, lockout or other labor trouble or shortage, delays by unaffiliated
suppliers or carriers, shortages of fuel, power, raw materials or components,
equipment failure, any law, order, proclamation, regulation, ordinance, demand,
seizure or requirement of any Governmental Authority, riot, civil commotion,
war, rebellion, act of terrorism, nuclear or other accident, explosion,
casualty, pandemic, or act of God, or act, omission or delay in acting by any
Governmental Authority or military authority or Third Party or any other cause,
whether or not of a class or kind listed in this sentence.


(r)“Force Majeure Notice” has the meaning set forth in Section 3.5(a).


(s)“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, municipal or any other
level, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of, or pertaining to,
government.


(t)“HSM” has the meaning set forth in the preamble.


(u)“HSM Indemnified Parties” means HSM and each of its directors, managers,
officers, employees and agents, and each of the heirs, executors, successors and
assigns of any of the foregoing.


(v)“Indemnified Party” means a Party receiving indemnification from the other
Party in accordance with the terms of this Agreement.


(w)“Indemnifying Party” means a Party providing indemnification to the other
Party in accordance with the terms of this Agreement.


(x)“Initial Term” has the meaning set forth in Section 2.1.


(y)“LIBOR” means, on a particular day, the rate per annum for three (3) month
deposits in US Dollars which appears on the Reuters screen “LIBO Page” at or
about 11 a.m. (London time) on the first day of the period for which interest is
to be calculated, or, if such day is not a day on which banks are open for
business in London, on the next following day on which banks are open for
business in London. If Reuters information service fails to display such rate on
any day when a rate is to be determined as aforesaid, but such rate is so
displayed on Bridge Telerate or is available directly from the Intercontinental
Exchange (ICE) Benchmark Administration Limited (or any other Person that takes
over the administration of that rate), it shall be determined from that source
accordingly.


(z)“Mediation Notice” has the meaning set forth in Section 13.2(b).


(aa)“MPLS” has the meaning set forth in the preamble.


(bb)    “MPLS Indemnified Parties” means MPLS, each Affiliate of MPLS, and each
of their respective directors, managers, officers, employees and agents, and
each of the heirs,

4

--------------------------------------------------------------------------------




executors, successors and assigns of any of the foregoing.


(cc)    “MSA” means that certain Amended and Restated Management Services
Agreement, of even date herewith, by and between HSM and Marathon Petroleum
Company LP.


(dd)    “Party” means MPLS or HSM as applicable.


(ee)    “Person” means a natural person, corporation, partnership, limited
liability company, joint stock company, trust, estate, joint venture, union,
association or unincorporated organization, Governmental Authority or any other
form of business or professional entity.


(ff)    “Product” means crude oil, feedstocks, light products, heavy oils,
specialty chemicals and refined petroleum products.


(gg)    “Security Regulations” has the meaning set forth in Section 8.2(a).
(hh)    “Services” means the Services described on Exhibit B.
(ii)    “Systems” has the meaning set forth in Section 8.2(a).
(jj)    “Term” has the meaning set forth in Section 2.1.
(kk)    “Third Party” means a Person that is not a Party or an Affiliate of a
Party.
(ll)    “TSA” means that certain Amended and Restated Transportation Services
Agreement, of even date herewith, by and between HSM and Marathon Petroleum
Company LP.


1.2 Interpretation. In this Agreement, unless the context clearly indicates
otherwise:


(a)words used in the singular include the plural and words used in the plural
include the singular;


(b)references to any Person include such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement;


(c)any reference to any gender includes the other gender;


(d)the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;


(e)any reference to any Article, Section or Exhibit means such Article or
Section of, or such Exhibit to, this Agreement, as the case may be, and
references in any Article, Section or Exhibit to any clause means such clause of
such Article, Section or Exhibit;


(f)the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other

5

--------------------------------------------------------------------------------




provision hereof;


(g)any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time;


(h)any reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;


(i)relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;


(j)if there is any conflict between the provisions of the main body of this
Agreement and the Exhibits, the provisions of the main body of this Agreement
shall control unless explicitly stated otherwise in such Exhibit;


(k)the titles to Articles and headings of Sections contained in this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of or to affect the meaning or interpretation of this Agreement;


(l)all references to dollar amounts shall be in respect of lawful currency of
the United States;


(m)the language of this Agreement shall be deemed to be the language the Parties
have chosen to express their mutual intent, and no rule of strict construction
shall be applied against either Party; and


(n)the Schedules and Exhibits form part of this Agreement and shall have the
same force and effect as if set out in the body of this Agreement and any
reference to this Agreement shall include the Schedules and Exhibits.


ARTICLE II
TERM


2.1 Term. This Agreement is effective for a time period commencing on the
Effective Date and shall continue for a period of six (6) years (the “Initial
Term”) or the end of any Extension Period unless terminated earlier pursuant to
the terms hereof. This Agreement will automatically renew for up to two (2)
additional renewal terms of five (5) years each (each, an “Extension Period”),
unless either Party provides the other Party with written notice of its intent
to terminate this Agreement at least twelve (12) months prior to the end of the
then-current Term. The Initial Term and Extension Periods, if any, shall be
referred to collectively in this Agreement as the “Term”.


ARTICLE III
PERFORMANCE OF SERVICES

6

--------------------------------------------------------------------------------




3.1 General.


(a)    During the Term, MPLS shall provide, or cause to be provided, to HSM a
sufficient number of suitably qualified and experienced personnel as is required
to enable HSM to perform the Services in accordance with the terms and
conditions of the TSA and the MSA; provided, however, that HSM shall have the
right to approve or reject such personnel in HSM’s sole discretion.


(b)    At all times during the Term:


(i)    Unless specifically provided to the contrary on Exhibit B, all Services
provided by MPLS pursuant to the Agreement shall be performed or provided, as
applicable (A) with the use of reasonable care; (B) consistent with this
Agreement and in substantially the same manner (including as to level, quality,
and timeliness) as such Services have been provided relative to MPC’s assets
prior to the Effective Date; and (C) in material compliance with Applicable Law.


(ii)     when selecting and providing personnel to HSM, MPLS shall use
reasonable care in material compliance with Applicable Laws; and


(iii)    HSM shall direct, control and supervise all Services performed or
provided by MPLS personnel under this Agreement.


(c)    Notwithstanding anything to the contrary in this Agreement, neither MPLS
nor any of its Affiliates, shall be required to perform Services or take any
actions relating thereto that conflict with or violate any Applicable Law,
contract or certification.


(d)     In the event that MPLS is unable to provide a sufficient number of
suitably qualified and experienced personnel, as determined in good faith by
HSM, HSM may engage (or hire a Third Party to engage) personnel to provide the
relevant Services.


3.2 Additional Services. If HSM reasonably determines that additional services
(not listed on Exhibit B at the time of the determination) and/or additional
personnel are required in order for HSM to conduct its business, including
performance of its obligations under the TSA and/or the MSA, then HSM may
provide written notice thereof to MPLS in accordance with Section 3.3. If MPLS
agrees, in its sole discretion, to provide such additional service or personnel
during the Term, then the Parties shall negotiate in good faith an amendment to
Exhibit B to include the additional service (each such service an “Additional
Service”) or to provide additional personnel, the terms and conditions for the
provision of each Additional Service and/or each additional personnel, and the
Fees payable to MPLS for each Additional Service and/or additional personnel,
such Fees to be determined with the intent that they reflect an arm’s-length
standard.


3.3 Modification; Third Party Providers.


(a)    Any communications regarding (i) the execution of the Services; (ii) the
provision of personnel by MPLS or the approval or disapproval of personnel by
HSM; (iii) any modification or alteration to the provision of the Services; or
(iv) the provision of Additional Services or additional

7

--------------------------------------------------------------------------------




personnel must be made and agreed to, in writing, by an Authorized
Representative of a Party (it being understood that the receiving Party shall
not be obligated to agree to any modification or alteration requested thereby).


(b)Each Party acknowledges and agrees that the personnel performing the Services
under this Agreement have been, and will continue to be, provided to HSM by
Third Parties designated by MPLS. To the extent so provided, MPLS shall use
commercially reasonable efforts to (i) cause such Third Parties to provide
personnel to perform such Services under this Agreement and (ii) enable HSM to
avail itself of such Services; provided, however, that if any such Third Party
is unable or unwilling to provide personnel to perform any such Services, the
Parties agree to use their commercially reasonable efforts to determine the
manner in which such Services can best be provided. It is acknowledged and
agreed that any costs or Expenses to be incurred in connection with obtaining
personnel to perform Services from a Third Party shall be paid by HSM; provided,
however, that MPLS shall use commercially reasonable efforts to communicate in
advance to HSM the expected costs or Expenses to be incurred.


3.4 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, MPLS MAKES NO, AND EXPRESSLY
DISCLAIMS ANY, WARRANTIES WHATSOEVER WITH RESPECT TO THE SERVICES, INCLUDING ANY
(A) WARRANTY OF MERCHANTABILITY; OR (B) WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE; OR (C) WARRANTY OF TITLE; OR (D) WARRANTY AGAINST INFRINGEMENT OF
INTELLECTUAL PROPERTY RIGHTS OF A THIRD PARTY; WHETHER EXPRESS OR IMPLIED BY
LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE OR OTHERWISE.


3.5 Force Majeure.


(a)    As soon as possible following the occurrence of a Force Majeure Event,
the Party affected by the Force Majeure Event shall promptly notify the other
Party in writing of the occurrence of such Force Majeure Event (a “Force Majeure
Notice”). Concurrent with that notice or as soon as possible thereafter, the
affected Party shall give the other Party a full description of the Force
Majeure Event and the approximate length of time that the affected Party
reasonably believes such Force Majeure Event will continue. Each Party shall use
commercially reasonable efforts to mitigate or overcome the effects of such
Force Majeure Event as soon as possible; provided, however, that neither Party
shall be required to settle any strike, walkout, lockout or other labor dispute
on terms which, in the reasonable judgment of the affected Party, are contrary
to its interest. It is understood that the settlement of a strike, walkout,
lockout or other labor dispute will be entirely within the discretion of the
affected Party.


(b)    If personnel provided by MPLS are unable to perform any Service due to a
Force Majeure Event, HSM shall have the right, but not the obligation, to engage
subcontractors to perform such obligations for the duration of the Force Majeure
Event; provided, however, that any Fees paid or payable by HSM to MPLS under
this Agreement with respect to the provision of personnel to perform the
Services affected by such Force Majeure Event shall be reduced (or refunded, if
applicable) on a dollar-for-dollar basis for all amounts paid by or on behalf of
HSM to

8

--------------------------------------------------------------------------------




such subcontractors; provided further, however, that MPLS shall not be
responsible for the amounts of fees paid by or on behalf of HSM to any such
subcontractors to perform such services to the extent such fees exceed the
aggregate Fees paid or owed to MPLS for the applicable period of the Force
Majeure Event.


ARTICLE IV
COOPERATION


4.1 Cooperation. Each Party shall use good faith efforts to cooperate with the
other Party in all matters relating to the provision and receipt of personnel to
perform the Services, including providing in a timely manner any information,
documentation, approvals and acceptances reasonably requested by a Party, other
than information and documentation protected by attorney-client privilege.


4.2 Consents.


(a)    Each Party shall provide reasonable cooperation to obtain all Third Party
consents for any Third Party software or other Third Party intellectual property
related to the provision of personnel to provide the Services sufficient to
enable MPLS to provide personnel to perform the Services in accordance with this
Agreement; provided, however, that no Party shall be obligated under this
Agreement to pay any consideration (other than de minimis transfer fees), grant
any concession or incur any liability to any Third Party to obtain any such
Third Party’s consent.


(b)    If any Third Party consent or approval required for the provision of
personnel to provide the Services hereunder is not obtained, then (unless and
until such Third Party consent or approval is obtained) the Parties shall, to
the extent practicable, cooperate with each other in achieving a reasonable
alternative arrangement for HSM to obtain such personnel to provide the
Services.
ARTICLE V
FEES


5.1 Fees. Subject to Section 3.5(b), HSM shall pay MPLS the Fees for the
provision of personnel to provide the Services as set forth on Exhibit B and in
accordance with Article VI. If personnel provided by MPLS hereunder are unable
to perform any Service due to a Force Majeure Event, then MPLS shall reduce the
Fees to account for any reduction in the performance of Services by such
personnel.


5.2 Taxes. To the extent required by Applicable Law, MPLS shall add to any Fees
due under this Agreement amounts equal to any sales, use or similar taxes,
however designated or levied, based upon the provision of personnel to perform
the Services performed hereunder. MPLS is solely responsible for the collection
and remittance of any such taxes to the appropriate tax authorities. The Parties
shall cooperate with each other to minimize any such taxes to the extent
reasonably practicable. If additional taxes are determined to be due with
respect to the provision of personnel provided hereunder to perform the Services
as a result of (a) an audit by any applicable tax authority, or (b) a new or
change in Applicable Law, then HSM shall reimburse MPLS for the additional taxes
due from MPLS, including interest and penalty. HSM has the right to contest with

9

--------------------------------------------------------------------------------




the tax authority, at HSM’s sole expense, the amount of any taxes or the result
of any audit. MPLS is responsible for any penalty or interest resulting from its
failure to remit any invoiced taxes. Notwithstanding anything in this Agreement
to the contrary, this Section 5.2 will, to the fullest extent permitted by
Applicable Law, survive the termination of this Agreement and remain in effect
until the expiration of the relevant statutes of limitations.


5.3 Adjustments. In the event of the termination of this Agreement prior to the
scheduled expiration of the Term, then (a) with respect to any Services for
which the Fee for such Services is charged as a flat monthly rate, if
termination occurs other than the end of the month, the Fee for that month shall
be prorated to reflect a partial month, and (b) with respect to any other
Services, all amounts due pursuant to the terms hereof with respect to the
Services shall be appropriately prorated and reduced to reflect such shortened
period during which such Services are actually provided, and MPLS shall refund
to HSM the appropriate prorated amount for any such Services that have been paid
for in advance. Notwithstanding the immediately preceding sentence, to the
extent any amounts due or advances made hereunder related to costs or Expenses
that have been or will be incurred and that cannot be recovered by MPLS, such
amounts due or advances made shall not be prorated or reduced and MPLS shall not
be required to refund any prorated amount for such costs or Expenses; and HSM
shall reimburse MPLS for any Third Party cancellation or similar charges
incurred as a result of such early termination.


ARTICLE VI
INVOICE AND PAYMENT; AUDIT


6.1 Invoices and Payment. Within twenty (20) days following the end of each
month during the Term, MPLS will submit to HSM for payment a written invoice for
the amounts due under this Agreement for such month. The invoice will set forth
the Fees, in the aggregate and itemized, based on the descriptions set forth on
Exhibit B. Each invoice will contain documentation and other details in support
of the invoiced amounts as HSM may reasonably require to validate such invoiced
amounts. Except as otherwise provided in this Agreement, HSM shall reimburse
MPLS monthly for all out-of-pocket costs and expenses reasonably incurred and
actually paid by MPLS to Third Parties on behalf of HSM in connection with
providing personnel to perform the Services (“Expenses”).


6.2 Timing of Payment; No Offsets. HSM shall pay all amounts due pursuant to
this Agreement within ten (10) days after the receipt of the relevant invoice.
HSM shall not offset any amounts owing to it by MPLS or any of its Affiliates
against amounts payable hereunder.


6.3 Non-Payment. If HSM fails to make payment of any sum as and when due under
this Agreement, then HSM shall pay interest thereon to MPLS at the Default Rate
(as in effect on the day when such sum was originally due) on and from the day
when payment was due until the date of payment.


6.4 Payment Disputes. HSM may contest any amount of any invoice at any time
before or after payment is made, provided such objection is made in writing to
MPLS within ninety (90)
days following the end of the calendar year in which the relevant Services were
performed. HSM
shall timely pay any disputed items in full while resolution of the dispute is
pending; provided,

10

--------------------------------------------------------------------------------






however, that MPLS shall pay interest at the Default Rate on any amounts it is
required to
return to HSM upon resolution of the dispute. Payment of the uncontested amount
shall
not constitute approval thereof. Any dispute under this Section 6.4 shall be
resolved in accordance with the provisions of Section 13.2.


6.5 Audit Rights.


(a)    HSM may, at its own cost and expense, audit (or cause an independent
Third Party auditor to audit) the books and records of MPLS to the extent
necessary to determine MPLS’s compliance with this Agreement with respect to
Fees and Expenses charged or the performance of MPLS’s obligations under this
Agreement. HSM shall have the right to conduct such audit no more than once with
respect to each calendar year during the Term; provided, however, that any audit
shall not be commenced later than twelve (12) months after the end of the
calendar year to be audited.


(b)    Any audit shall be conducted during regular business hours and in a
manner that does not unreasonably interfere with the operations of MPLS. HSM
shall provide reasonable advance notice to MPLS prior to the commencement of the
audit and shall specify the date on which the audit will commence.
ARTICLE VII
CONTROL OF SERVICES; OWNERSHIP OF ASSETS


7.1 Control of Services. Notwithstanding anything to the contrary in this
Agreement, HSM shall at all times have exclusive authority to manage and control
the business and operations of HSM. In connection with managing and controlling
the business and operations of HSM, the provision of the Services shall be under
the ultimate direction, control and supervision of HSM.


7.2 Employee Status. During the Term of this Agreement:


(a)    no employee of MPLS shall be deemed an employee of HSM by reason of such
employee’s involvement in providing Services provided hereunder. MPLS shall bear
the sole responsibility for payment of each such employee’s wages, benefits, all
withholding obligations to federal, state and local taxation and insurance
authorities and all other costs and expenses associated with such employees,
including those costs and expenses related to workers’ compensation claims
(including claims arising under the Longshore and Harbor Workers’ Compensation
Act) and claims arising under the Jones Act and general maritime law (including
claims for maintenance and cure);


(b)    subject to the rights of HSM to direct and control the performance and
provision of the Services as set forth in this Agreement, MPLS shall serve as
the employer directly controlling the personnel that it provides to perform such
Services and shall retain the exclusive right to review employees’ performance,
determine employees’ compensation and benefits, discipline employees and
determine whether or not to continue employees’ employment; and


(c)    notwithstanding anything in this Agreement to the contrary, no provision
of this Agreement (i) shall be construed as granting employees any employment
rights for a specific

11

--------------------------------------------------------------------------------




duration or constraining MPLS’s right to terminate the employment relationship
with any of its employees or (ii) affecting the ability of any MPLS employee to
be considered for transfers or promotions to positions listed on any internal
job posting system.


7.3 Assets. All procedures, methods, Systems, strategies, tools, equipment,
facilities and other resources used by a Party or any of its Affiliates in
connection with the performance of its obligations hereunder shall remain the
property of such Party or its Affiliates and, except as otherwise provided
herein, shall at all times be under the sole direction and control of such
Person. No license under any patents, know-how, trade secrets, copyrights or
other rights is granted by this Agreement or any disclosure in connection with
this Agreement by any Party.


ARTICLE VIII
CONFIDENTIALITY; SECURITY


8.1 Confidentiality.


(a)    During the Term and for a period of three (3) years after the termination
of this Agreement, each Party shall keep confidential the other Party’s
Confidential Information, whether acquired before or after the Effective Date,
and neither Party shall release or disclose the other Party’s Confidential
Information to any Third Party other than a receiving Party’s representatives
with a need to know the Confidential Information for the purposes of such
Party’s performance pursuant to this Agreement.


(b)    Each Party shall be responsible for any breach of this Section 8.1 by any
of its representatives.


(c)    The provisions of this Section 8.1 do not apply to any Confidential
Information to the extent that the receiving Party is required to disclose such
information under any Applicable Laws or pursuant to any order of any court,
mediator or arbitrator, or in connection with any legal proceeding, mediation or
arbitration to enforce its rights under this Agreement, or in connection with
the requirements of a regulatory body or stock exchange, or in connection with a
financing, bond offering, or sale of stock.


(d)    If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or maintain any required governmental approval, the
receiving Party shall, to the extent legally permissible, provide notice to the
providing Party before disclosing such Confidential Information. Upon receipt of
such notice, the providing Party shall promptly either seek an appropriate
protective order, waive the receiving Party’s confidentiality obligations
hereunder to the extent necessary to permit the receiving Party to respond to
the demand, or otherwise fully satisfy the subpoena or demand or the
requirements of the applicable Governmental Authority. If the receiving Party is
nonetheless legally compelled to disclose such Confidential Information, or if
the providing Party does not promptly respond as contemplated by this Section,
the receiving Party may disclose that portion of Confidential Information
required to be disclosed by the subpoena or other demand.

12

--------------------------------------------------------------------------------






(e)    Each Party acknowledges that the disclosing Party would not have an
adequate remedy at law for the breach by the receiving Party of any one or more
of the covenants contained in this Section 8.1 and agrees that, in the event of
such breach, the disclosing Party shall, in addition to the other remedies that
may be available to it, be entitled to injunctive relief for any violation of,
and to enforce the terms of, this Section 8.1.
8.2 System Security.
(a)    If any Party is given access to the other Party’s computer systems or
software (collectively, “Systems”) in connection with the Services, the Party
given access (the “Availed Party”) shall comply with all of the other Party’s
System security policies, procedures and requirements that have been provided to
the Availed Party in advance and in writing (collectively, “Security
Regulations”), and shall not tamper with, compromise or circumvent any security
or audit measures employed by such other Party. The Availed Party shall access
and use only those Systems of the other Party for which it has been granted the
right to access and use.
(b)     Each Party shall use commercially reasonable efforts to ensure that only
those of its personnel who are specifically authorized to have access to the
Systems of the other Party gain such access, and each Party shall use
commercially reasonable efforts to prevent unauthorized access, use,
destruction, alteration or loss of data, information or software contained in
the Systems, including notifying its respective personnel of the restrictions
set forth in this Section 8.2 and of the Security Regulations.
(b)    If, at any time, the Availed Party determines that any of its personnel
has sought to circumvent, or has circumvented, the Security Regulations, has
accessed the Systems, or has engaged in activities that may lead to the
unauthorized access, use, destruction, alteration or loss of data, information
or software of the other Party, the Availed Party shall promptly terminate any
such Person’s access to the Systems and promptly notify the other Party. In
addition, such other Party shall have the right to deny personnel of the Availed
Party access to its Systems upon advance written notice to the Availed Party in
the event that the other Party reasonably believes that such personnel have
engaged in any of the activities described in this Section 8.2(c) or otherwise
pose a security concern. The Availed Party shall use commercially reasonable
efforts to cooperate with the other Party in investigating any apparent
unauthorized access to such other Party’s Systems.
ARTICLE IX
NO PARTNERSHIP OR AGENCY RELATIONSHIP


9.1 No Partnership or Agency Relationship. This Agreement shall not be
interpreted or construed to create an association, partnership, agency,
franchise, joint venture, employment or fiduciary relationship between HSM and
MPLS or any of their Affiliates. Except as explicitly set forth in this
Agreement, neither Party shall have any right, power or authority to enter into
any agreement or undertaking for, act on behalf of, act or be an agent or
representative of, or otherwise bind, the other Party.


ARTICLE X
REPRESENTATIONS AND WARRANTIES

13

--------------------------------------------------------------------------------






10.1 Representations and Warranties. Each Party hereby represents and warrants
to the other as of the date of this Agreement that:
    (a)    it is duly organized and validly existing under the laws of its
jurisdiction of organization;
(b)    it has the power to own its assets and carry on its business as it is
currently being conducted;
(c)    the obligations expressed to be assumed by it in this Agreement are
legal, valid, binding and enforceable obligations upon it, subject to applicable
bankruptcy, reorganization, insolvency or similar laws affecting creditors’
rights generally;
(d)    the entry into, and performance by it, of the transactions contemplated
by this Agreement do not and will not conflict with (i) any Applicable Law; (ii)
its constitutional documents; or (iii) any material provision of any material
agreement or instrument binding upon it; and
(e)    it has the power to enter into, perform and deliver, and has taken all
necessary action to authorize its entry into, performance and delivery of this
Agreement and the transactions contemplated by this Agreement.


ARTICLE XI
TERMINATION


11.1 Events of Default. The occurrence or continuance of any of the following
events will constitute a default of this Agreement by a Party (each an “Event of
Default”):


(a)     failure to pay any undisputed amount due and payable to the other Party
under this Agreement within ten (10) business days after such amount becomes due
and payable and such failure is not remedied within a period of thirty (30) days
of written notice of such failure from the other Party;


(b)    a Party becomes Bankrupt;
 
(c)    a Party is in material breach of any of its other material obligations
under this Agreement and fails to cure such breach to the reasonable
satisfaction of the non-defaulting Party within forty-five (45) days of written
notice of such breach from the non-defaulting Party; and


(d)    any representation, warranty or statement made by a Party herein proves
to be untrue in any material respect on the date on which it was made.


11.2 Termination.    Upon the occurrence of an Event of Default by either Party,
the non-defaulting Party shall have the right to terminate this Agreement
effective immediately upon delivery of written notice to the defaulting Party.


11.3 Procedures on Termination. Following termination of this Agreement, each
Party

14

--------------------------------------------------------------------------------




will cooperate with the other as reasonably necessary to avoid disruption of the
ordinary course of the other Party’s business. Subject to HSM’s right to seek
reimbursement pursuant to Section 5.3, termination shall not affect MPLS’s right
to payment for personnel provided prior to termination to perform the Services
provided prior to termination.


11.4 Effect of Termination. Upon termination of this Agreement, all rights and
obligations of the Parties hereunder shall cease, provided that such termination
shall not effect or excuse a Party’s breach of this Agreement prior to
termination.
ARTICLE XII
INDEMNIFICATION AND LIABILITY


12.1 Indemnification by HSM. HSM shall be liable for and shall indemnify, defend
and hold harmless each of the MPLS Indemnified Parties against all Claims and
Liabilities that arise out of, are incident to, or result from (a) any and all
actions, suits or proceedings instituted by a Governmental Authority arising out
of any failure of HSM’s actions or performance of its obligations hereunder to
conform to Applicable Law; (b) claims for bodily injury or death or physical
loss of or damage to property arising from MPLS’s or HSM’s actions or omissions;
(c) any negligence, gross negligence, default or willful misconduct of HSM in
connection with the performance of, or failure to perform, this Agreement by
HSM; and (d) any claims for workers’ compensation, bodily injury, illness, death
or physical loss of or damage to property arising under the Jones Act, the
Longshore and Harbor Workers’ Compensation Act or general maritime law, except
to the extent the circumstances described in the foregoing subparagraphs (a),
(b), (c) and (d) are a result of the gross negligence or willful misconduct of
MPLS or its Affiliates.


12.2    Indemnification by MPLS. MPLS shall be liable for and shall indemnify,
defend and hold harmless each of the HSM Indemnified Parties against all Claims
and Liabilities that arise out of, are incident to, or result from (a) any and
all actions, suits or proceedings instituted by a Governmental Authority arising
out of any failure of MPLS’s actions or performance of its obligations hereunder
to conform to Applicable Law; (b) claims for bodily injury, illness or death or
physical loss of or damage to property arising from the gross negligence or
willful misconduct of MPLS or its Affiliates; (c) any gross negligence or
willful misconduct of MPLS or any of its Affiliates in connection with the
performance of, or failure to perform, this Agreement; and (d) any and all
actions, suits or proceedings alleging that HSM is an employer or joint employer
of any MPLS employee, except claims for bodily injury, illness or death or
physical loss of or damage to property arising under the Jones Act or general
maritime law, unless those claims are a result of the gross negligence or
willful misconduct of MPLS.


12.3 Limitations and Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL (INCLUDING LOSS OF REVENUES OR
PROFITS, LOSS OF DATA, LOSS OF GOODWILL AND LOSS OF CAPITAL, WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES), EXEMPLARY OR
PUNITIVE DAMAGES OR THE LIKE (EXCEPT TO THE EXTENT THAT SUCH DAMAGES ARE PAID TO
A THIRD PARTY AS A RESULT OF A THIRD PARTY CLAIM) ARISING UNDER ANY LEGAL OR
EQUITABLE THEORY OR ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT (OR THE
PROVISION

15

--------------------------------------------------------------------------------




OF SERVICES HEREUNDER), ALL OF WHICH ARE HEREBY EXCLUDED BY AGREEMENT OF THE
PARTIES REGARDLESS OF WHETHER OR NOT EITHER PARTY TO THIS AGREEMENT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.


12.4 Risk Allocation Essential. Each Party agrees that the Fees charged under
this Agreement reflect the agreed allocation of risk between the Parties,
including this Article XII, and the limitations on liability in Section 12.3.
Modifying the allocation of risk from what is stated here would affect the Fees
charged by MPLS, and in consideration of those Fees, each Party agrees to the
stated allocation of risk.


12.5 Indemnification Procedures.


(a)    Within a reasonable period of time after it becomes aware of facts giving
rise to a claim for indemnification under this Article XII, the Indemnified
Party will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim to the extent then
known by the Indemnified Party.


(b)    The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
XII, including the selection of counsel, determination of whether to appeal any
decision of any court and the settling of any such claim or any matter or any
issues relating thereto; provided, however, that no settlement involving the
payment of money shall be entered into without the consent of the Indemnified
Party unless it includes a full release of the Indemnified Party from such
claim; and provided further, that no settlement containing any form of
injunctive or similar relief shall be entered into without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
delayed, conditioned or withheld.


(c)    The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of and pursuit of any counterclaims with respect to any
claims covered by the indemnification under this Article XII, including the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense and
counterclaims, the making available to the Indemnifying Party of any files,
records or other information of the Indemnified Party that the Indemnifying
Party reasonably considers relevant to such defense and counterclaims, the
making available to the Indemnifying Party of any employees of the Indemnified
Party and the granting to the Indemnifying Party of reasonable access rights to
the properties and facilities of the Indemnified Party; provided, however, that
in connection therewith the Indemnifying Party agrees to use reasonable efforts
to minimize the impact thereof on the operations of the Indemnified Party and
further agrees to maintain the confidentiality of all files, records, and other
information furnished by the Indemnified Party pursuant to this Section 12.5.
The obligation of the Indemnified Party to cooperate with the Indemnifying Party
as set forth in the immediately preceding sentence shall not be construed as
imposing upon the Indemnified Party an obligation to hire and pay for

16

--------------------------------------------------------------------------------




counsel in connection with the defense of and pursuit of any counterclaims with
respect to any claims covered by the indemnification set forth in this Article
XII; provided, however, that the Indemnified Party may, at its own option, cost
and expense, hire and pay for counsel in connection with any such defense and
counterclaims. The Indemnifying Party agrees to keep any such counsel hired by
the Indemnified Party informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such defense
and counterclaims.


(d)    In determining the amount of any loss, cost, damage or expense for which
the Indemnified Party is entitled to indemnification under this Agreement, the
gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Party and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from Third Parties.


(e)    Notwithstanding anything to the contrary hereunder, no cause of action,
dispute or claim for indemnification may be asserted against any Party or
submitted to arbitration or legal proceedings which accrued more than two (2)
years after the later of (i) the occurrence of the act or event giving rise to
the underlying cause of action, dispute or claim and (ii) the date on which such
act or event was, or should have been, in the exercise of reasonable due
diligence, discovered by the Indemnified Party.


ARTICLE XIII
MISCELLANEOUS


13.1 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof, and supersedes all prior
agreements, negotiations, discussions, understandings and commitments, written
or oral, between the Parties with respect to such subject matter.


13.2 Choice of Law; Dispute Resolution.


(a)     Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of New York, without regard to the conflict of law provisions
thereof to the extent such rules or principles would require or permit the
application of the laws of any other jurisdiction.
 
(b)    Mediation. If the Parties cannot resolve any Dispute or claim arising
under this Agreement, then no earlier than ten (10) days nor more than sixty
(60) days following written notice to the other Party, any Party may initiate
mandatory, non-binding mediation hereunder by giving a notice of mediation (a
“Mediation Notice”) to the other Party. In connection with any mediation
pursuant to this Section 13.2(b), the mediator shall be jointly appointed by the
Parties and the mediation shall be conducted in Findlay, Ohio unless otherwise
agreed by the Parties. All costs and expenses of the mediator appointed pursuant
to this Section shall be shared equally by the Parties. The then-current Model
ADR Procedures for Mediation of Business Disputes of the Center for Public
Resources, Inc., either as written or as modified by mutual agreement of the
Parties, shall govern any mediation pursuant to this Section. In the mediation,
each Party shall be represented by one or more senior representatives who shall
have authority to resolve any Disputes. If a Dispute has not been resolved
within thirty (30) days after the receipt of the Mediation Notice by a Party,

17

--------------------------------------------------------------------------------




then any Party may refer the resolution of the Dispute to any federal or state
court located in Ohio in accordance with Section 13.2(c).


(c)    Litigation. Each Party agrees that it shall bring any action or
proceeding in respect of any Dispute or claim arising out of or related to this
Agreement, whether in tort or contract or at law or in equity, exclusively in
any federal or state courts located in Ohio and (i) irrevocably submits to the
exclusive jurisdiction of such courts, (ii) waives any objection to laying venue
in any such action or proceeding in such courts, (iii) waives any objection that
such courts are an inconvenient forum or do not have jurisdiction over it and
(iv) agrees that service of process upon it may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to it at its address specified in Section 13.9. The
foregoing consents to jurisdiction and service of process shall not constitute
general consents to service of process in the State of Ohio for any purpose
except as provided herein and shall not be deemed to confer rights on any Person
other than the Parties.


13.3 Amendment. This Agreement may only be amended, modified or supplemented by
a written instrument signed by an Authorized Representative of the Parties.


13.4 Waiver; Cumulative Remedies. Any term or provision of this Agreement may be
waived, or the time for its performance may be extended, by the Party entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently given
for the purposes of this Agreement if, as to any Party, it is in writing signed
by an Authorized Representative of such Party. The failure of any Party to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, or in any way to affect the validity of this
Agreement or any part hereof or the right of any Party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach. No single or
partial exercise of any right or remedy under this Agreement precludes any
simultaneous or subsequent exercise of any other right, power or privilege. The
rights and remedies set forth in this Agreement are not exclusive of, but are
cumulative to, any rights or remedies now or subsequently existing at law, in
equity or by statute.
13.5 Survival. Notwithstanding any suspension or termination of this Agreement,
the Parties shall continue to be bound by the provisions of this Agreement that
reasonably require some action or forbearance after such suspension or
termination, including those relating to confidentiality obligations, audit
rights, warranties, compliance with Applicable Laws, governing law, dispute
resolution, indemnities, and limitation of liability.


13.6 Severability. The provisions of this Agreement are separable and severable.
Wherever possible, each provision hereof shall be interpreted in such a manner
as to be effective and valid under Applicable Law. If any one or more of the
provisions contained herein is, for any reason, held to be invalid, illegal or
unenforceable in whole or in part by any court of law or equity, then such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.


13.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the

18

--------------------------------------------------------------------------------




benefit of the Parties and their successors and permitted assigns; provided,
however, that the rights and obligations of any Party under this Agreement shall
not be assignable by such Party without the prior written consent of an
Authorized Representative of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed. The successors and permitted
assigns hereunder shall include any permitted assignee as well as the successors
in interest to such permitted assignee (whether by merger, liquidation
(including successive mergers or liquidations) or otherwise).


13.8 Third Party Beneficiaries. Except to the extent otherwise provided in
Article XII with respect to the rights of the Indemnified Parties, the
provisions of this Agreement are solely for the benefit of the Parties and their
respective successors and permitted assigns and shall not confer upon any Third
Party any remedy, claim, liability, reimbursement or other right.
Notwithstanding Article XII, the Parties may rescind or vary this Agreement, in
whole or in part, without the consent of any Third Party, and no Third Party
shall be entitled to assign any benefit or right conferred upon it under this
Agreement.


13.9 Notices. All notices, consents, directions, approvals, objections,
refusals, instructions, requests, demands, and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed duly given or delivered (i) when delivered personally; (ii) if
transmitted by facsimile, when confirmation of transmission is received; (iii)
if by email, when receipt of such email is acknowledged by return email, (iv) if
sent by registered or certified mail, postage prepaid, return receipt requested,
on the third business day after mailing; or (v) if sent by private courier, when
received; and shall be addressed to the appropriate Party at its address
specific below, or at such other address as such Party may specify by notice to
the other Party:


if to


Marathon Petroleum Logistics Services LLC
539 South Main St.
Findlay, OH 45840
Attention: President


if to


Hardin Street Marine LLC
200 East Hardin St.
Findlay, OH 45840
Attention: President


or, to such other address as such Party may indicate by a notice delivered in
accordance with this Section 13.9.


13.10 Counterparts. This Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument. Executed facsimiles of such

19

--------------------------------------------------------------------------------




counterparts shall be deemed enforceable to the same extent as if they were
executed original documents.


[Remainder of page intentionally left blank.]

20

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
Authorized Representatives as of the date first above written.


 
Marathon Petroleum Logistics Services LLC
 
 
 
 
By:
/s/ John S. Swearingen
 
 
John S. Swearingen, President
 
 
 
 
Date:
February 3, 2016
 
 
 
 
 
 
 
 
 
 
Hardin Street Marine LLC
 
 
 
 
By:
/s/ Craig O. Pierson
 
 
Craig O. Pierson, Vice President
 
 
 
 
Date:
February 3, 2016
 
 
 
 
 
 
 
 
 






21

--------------------------------------------------------------------------------




Exhibit A
AUTHORIZED REPRESENTATIVES




As to:


Marathon Petroleum Logistics Services LLC


President
Any Vice President
Treasurer


Hardin Street Marine LLC


President
Any Vice President
Treasurer





A-1



--------------------------------------------------------------------------------




Exhibit B
SERVICES AND FEES


SERVICES


MPLS shall provide, or cause to be provided, a sufficient number of suitably
qualified and experienced personnel as is required to perform the following
Services, as required or requested by HSM:
 
1.Health, Environment, Safety and Security: Make all regulatory contacts,
monitor and develop and lead all safety and security programs. Develop and
present all safety and security projects.


2.Operations: Run and maintain the daily field operations of the marine repair
facility, marine vessels and related equipment. Perform operational support
services such as vetting, scheduling equipment and product movements, loss
control practices and dispatch coordination.


3.Emergency Response: Ensure that emergency response plans are in place for all
locations, vessels and equipment and ensure that employees are trained and ready
to respond to an incident if needed.


4.Training: Train all employees. Provide continuous training for all employees.
Ensure that all employees who need to be Coast Guard qualified meet or exceed
appropriate guidelines.


5.Finance and Administration: Pay all monthly bills and provide payroll
services. Close the financial books on a monthly basis and provide assistance to
Marathon Petroleum Corporation’s financial reporting group on external SEC
filings. Provide cost accounting and budgeting services for all of the HSM field
offices and Findlay process departments. Monitor and update all fixed asset
records for all companies HSM operates.


6.Human Resources: Consult with HSM management on the development and
implementations or human resource strategies. Administering the human resource
policies, practices and procedures applicable to MPLS employees providing the
Services.


7.Logistics and Commercial Services: Assist with strategic planning for HSM.
Advise regarding resource allocation for HSM. Provide brokerage services for
third party chartered equipment. Monitor HSM’s capital and expense budget. Work
with finance and administration, and other Marathon Petroleum Company LP
departments on the preparation and analysis of monthly, quarterly and annual
financial and cash flow forecasts.




GENERAL FEES


The Fees for the provision of personnel to perform the Services shall be
calculated and invoiced consistent with the following:

B-1



--------------------------------------------------------------------------------








1.MPLS shall calculate on a monthly basis the employee-based cost, which is the
actual salary and wage costs incurred for each employee to be provided by MPLS
hereunder for such month (the “Monthly Salary and Wages”).


2.As of the Effective Date, and on an annual basis consistent with established
budget schedules and practices, MPLS shall calculate the estimated total
benefits cost for the applicable calendar year to be incurred for each employee
to be provided by MPLS hereunder (the “Annual Estimated Benefits”). At the end
of each calendar quarter, MPLS may compare the latest projection of benefit
costs to be charged for the year to the Annual Estimated Benefits (the resulting
“true-up” of these two amounts, whether positive or negative, being referred to
herein as the “Quarterly Benefits Adjustment”). At the end of the calendar year,
MPLS will calculate a “true-up”, whether positive or negative, of the total
Annual Estimated Benefits plus or minus any Quarterly Benefits Adjustments
charged for the year compared to the actual cost of such benefits for the year
(the “Annual Benefits True-Up”).


3.Each month hereunder, MPLS, in its sole and reasonable discretion, shall
calculate an appropriate bonus accrual, including burden, consistent with its
good faith estimate of the employees provided by MPLS hereunder on a total
headcount basis (the “Bonus Accrual”). For the month in which any bonus payment
is made to the employees provided by MPLS hereunder, MPLS will calculate a
“true-up” of the Bonus Accrual charged for the previous year compared to the
actual cost of bonuses, including burden, paid to such employees (the resulting
“true-up” of these two amounts, whether positive or negative, being referred to
herein as the “Bonus True-Up”).


4.Following the end of each month, MPLS will submit an invoice to HSM (the
“Monthly Invoice”) which shall include the following:


a.
the Monthly Salary and Wages;

b.
one-twelfth (1/12) of the Annual Estimated Benefits plus or minus any Quarterly
Benefits Adjustment and any Annual Benefits True-Up;

c.
any Bonus Accrual and any Bonus True-Up; and

d.
the MPLS stock-based compensation expense attributed to MPLS for such month.



5.For the avoidance of doubt, the Parties agree that the Fees for the remainder
of calendar month of the Effective Date will be calculated in the manner above
and will be a pro-rata portion of such amounts based on the number of days
remaining in such month from the Effective Date.

B-2

